Exhibit 99.1 NEWS RELEASE OLYMPUS CONTINUES TO EXTEND HIGH-GRADE GOLD INTERSECTIONS AT PHUOC SON PREPARING TO INCREASE DRILLING INTENSITY AS THE DRY SEASON APPROACHES HIGHLIGHTS: · Six further holes in the Dak Sa shear zone have intersected significant mineralization confirming that the announced NI43-101 category resources of the Dak Sa deposit constitutes only a minor component of the Phuoc Son property global potential. · The current drilling program is extending the known mineralization of Dak Sa structure to the west and down-dip of the limits of NI43-101 resources in both the north and south sectors of the deposit. · As the dry season approaches the 2007/8 exploration programme will move into top gear with the drilling emphasis moving to further extension of the known ore zones while testing geological targets in the full licence area TORONTONovember 6, 2007 – Olympus Pacific Minerals Inc. (TSX: OYM) (“the Company” or “Olympus”) is pleased to announce continuing success from step-out and in-fill drilling along the northern extension of the Dak Sa shear zone.Since the September 19, 2007 release, six holes (DSDH 223 to 227 and 230) have been completed with intersections of 0.80 metres at 15.70 g/t Au, 0.609 meters at 28.80 g/t Au, 0.65 meters at 40.65 g/t Au, 0.65 meters at 20.35 g/t Au and 0.60 metres at 31.75 g/t Au A further three holes(DSDH 231,232 and 233) are currently in progress. Year to date, the drilling program has completed 8336 meters in 24 drill holes. These have extended the known Dak Sa shear zone for more than 800 meters beyond the previously defined northern boundary of the deposit. Significant recent drill intersections from this program are listed in the table below. PHUOC SON DEPOSIT DRILL PROGRAM HOLE ID From (m) To(m) Intercept width (m) Gold Grade (g/t) DSDH 219 322.60 328.00 5.40 1.62 Including 324.30 327.20 2.90 2.65 336.20 337.50 1.30 0.96 338.85 339.35 0.50 22.05 353.40 357.30 3.00 19.46 Including 354.40 357.30 2.50 30.04 DDH 220 387.90 389.20 1.30 2.17 DDH 221 414.45 419.10 4.65 1.64 451.70 457.60 5.90 7.75 Including 451.70 455.35 3.65 12.37 DDH 222 422.35 425.00 2.65 1.82 453.00 457.50 4.50 2.44 Including 454.20 456.65 2.45 4.37 DDH 223 280.00 280.80 0.80 15.70 and 282.85 283.75 0.90 4.44 DDH 224 389.50 390.10 0.60 28.80 DDH225 275.60 277.30 1.70 16.11 Including 275.60 276.25 0.65 40.65 DDH 226 246.40 247.27 0.87 1.23 DDH 227 224.55 226.40 1.85 7.66 Including 225.75 226.40 0.65 20.35 DDH 230 259.80 261.80 2.00 13.87 Including 260.55 261.15 0.60 31.75 Notes: 1. Unless otherwise stated, holes were collared at a declination of minus 90 degrees 2. Additional drilling is required before definitive true widths can be determined. 3. Grades are uncut. 4. The Mineral Assay and Service Co. Ltd. (MAS Laboratory) located in Bangkok, Thailand, performed all assays using the Fire Assay method on 50 grams of prepared sample. The Thailand Department of Industrial Works and Ministry of Industry certify the MAS laboratory. Unless otherwise noted, the technical information in this release has been prepared by and/or reviewed by Mr. TRP (Rod) Jones, Vice-President Exploration for Olympus Pacific Minerals Inc, who is a Qualified Person as defined by NI43-101. The Company employs a quality control program to ensure best practices in sampling and analysis of drill core and rock samples.Mineral Assay and Services Co. Ltd., located in Bangkok, Thailand, performs sample preparation and analyses. Statements contained in this release that are not historical facts are forward-looking statements, which involve risk and uncertainties, which could cause actual results to differ materially from those, expressed in the forward-looking statements. The Company relies upon litigation protection for forward-looking statements. The Dak Sa shear zone remains open along strike and down dip and has the potential to host multiple repetitions of North/South style ore zones. Since Dak Sa is only one of a number of largely un-explored, comparably mineralized structures within the property, the Dak Sa North-Extension drilling results demonstrate that resources announced to date constitute only a minor component of the global potential of the Phuoc Son Property. Dak Sa Ore Trend The on-going program has two main objectives: (a) continued wide-spaced exploration drilling to delineate additional high-grade mineralisation within the major structures and (b) close-spaced mine development drilling to progressively increase NI43-101 category resources ahead of forecast mine production. Olympus’ 85% owned Phuoc Son Gold property is located in central Vietnam, along the Phuoc Son-Sepon Suture that also hosts the Company’s 80% owned Bong Mieu Gold property to the East, as well as such world-class deposits as Oxiana’s Sepon deposit to the north. Olympus as the first mover in Vietnam is positioned to become a leading gold producer and explorer in Southeast Asia.Olympus is committed to its vision of making major discoveries in the region and increasing shareholder wealth. For further information contact: David Seton, Executive Chairman Jim Hamilton, Corporate Communications T: (416) 572-2525 or TF: 1-888-902-5522 F: (416) 572-4502 www.olympuspacific.com OLYMPUS FOFI DISCLAIMER Certain of the statements made and information contained herein is “forward-looking information” within the meaning of the Ontario Securities Act, including statements concerning our plans at our Vietnamese mineral projects, which involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking information. Forward-looking information is subject to a variety of risks and uncertainties which could cause actual events or results to differ from those reflected in the forward-looking information, including, without limitation, failure to establish estimated resources or to convert resources to mineable reserves; the grade and recovery of ore which is mined varying from estimates; capital and operating costs varying significantly from estimates; delays in obtaining or failure to obtain required governmental, environmental or other project approvals; changes in national and local government legislation or regulations regarding environmental factors, royalties, taxation or foreign investment; political or economic instability; terrorism; inflation; changes in currency exchange rates; fluctuations in commodity prices; delays in the development of projects; shortage of personnel with the requisite knowledge and skills to design and execute exploration and development programs; difficulties in arranging contracts for drilling and other exploration and development services; dependency on equity market financings to fund programs and maintain and develop mineral properties; risks associated with title to resource properties due to the difficulties of determining the validity of certain claims and other risks and uncertainties, including those described in each management discussion and analysis. In addition, forward-looking information is based on various assumptions including, without limitation, the expectations and beliefs of management; the assumed long-term price of gold; the availability of permits and surface rights; access to financing, equipment and labour and that the political environment within Vietnam will continue to support the development of environmentally safe mining projects. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in forward-looking statements. Accordingly, readers are advised not to place undue reliance on forward-looking information. Except as required under applicable securities legislation, the Company undertakes no obligation to publicly update or revise forward-looking information, whether as a result of new information, future events or otherwise.
